Name: Commission Regulation (EEC) No 2466/82 of 10 September 1982 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and riceh
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 263/ 8 Official Journal of the European Communities 11 . 9 . 82 COMMISSION REGULATION (EEC) No 2466/82 of 10 September 1982 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice 'Article 3 1 . When an application for an export licence is submitted in connection with a tendering proce ­ dure opened under Article 7 of Regulation (EEC) No 1836/82 the licence shall be issued only for the quantities for which the applicant has been awarded a contract . The security for the balance shall be released . Section 18 (a) of the licence shall be endorsed as follows : "valid for ... (quantity in figures and letters)" gÃ ¼ltig fÃ ¼r ... (Menge in Zahlen und Worten)" gylding for ... (mÃ ¦ngde i tal og bogstaver)" THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 1 2 (2) and 1 6 (6) thereof, Whereas Article 3 of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 2223/81 (4), lays down rules for the issue of export licences in connection with public auctions organized by the intervention agencies under Articles 5 and 6 of Regulation (EEC) No 376/70 ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the fixing procedure and conditions for the disposal of cereals held by inter ­ vention agencies (5), which repeals Regulation (EEC) No 376/70 , does not provide for the sale by public auction of cereals held in intervention which are to be exported ; whereas Article 3 of Regulation (EEC) No 2042/75 should therefore be amended ; Whereas the amendment to the said Article 3 must also take into account certain provisions in connection with export licences contained in Regulation (EEC) No 1836/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , valable pour . . . (quantitÃ © en chiffres et en lettres)" valido per . . . (quantitativo in cifre e in lettere)" geldig voor . . . (hoeveelheid in cijfers en letters)" " Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ¬ . . . (Ã ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã  Ã ºÃ ±Ã ¯ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ·Ã Ã ¹Ã ºÃ Ã )". The export licence shall be valid only for a quan ­ tity not exceeding that shown in Section 18 (a). 2 . Applications for export licences as provided for in Article 8 (2) (a) of Regulation (EEC) No 1836/82 shall show the relevant destination in Section 13 . The holder of the licence shall be obliged to export the products in question to that destination . A group of countries for which the same export refund or levy rate applies shall be considered to constitute a single destination .'HAS ADOPTED THIS REGULATION Article 1 Article 2Article 3 of Regulation (EEC) No 2042/75 is hereby replaced by the following : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 213, 11 . 8 . 1975, p. 5 . (4) OJ No L 214, 1 . 8 . 1981 , p. 84 . ( 5) OJ No L 202, 9 . 7 . 1982, p. 23 . This Regulation shall enter into force on the day following its publication in the Official Journal of the Eu ropea n Com rn u n ities. 11 . 9 . 82 Official Journal of the European Communities No L 263/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1982. For the Commission Poul DALSAGER Member of the Commission